Citation Nr: 1542239	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  10-45 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for status post hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to June 1973.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board acnkoweldges that the Veteran requested a Board hearing at the RO on his VA Form 9, Appeal to the Board, received in November 2010.  In a November statement, the Veteran indicated that he requested a hearing before a Decision Review Officer (DRO) at the RO in lieu of a Board hearing.  A transcript of the November 2011 DRO hearing is associated with the claims file.

Nevertheless, the Veteran failed to report to a Board hearing scheduled in August 2015.  He has not requested rescheduling of the hearing.  Given the foregoing, his Board hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2014).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. In an unappealed January 2006 rating decision, the RO denied the claim for service connection for status post hemorrhoidectomy.

3.  The evidence associated with the claims file subsequent to the RO's January 2006 rating decision is cumulative and redundant of evidence already of record at the time of that decision.


CONCLUSIONS OF LAW

2.  The January 2006 rating decision denying service connection for status post hemorrhoidectomy is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
3. New and material evidence has not been received to reopen the claim of service connection for status post hemorrhoidectomy. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2009 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim to reopen.  This letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the September 2009 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private treatment records, as well as Social Security Administration (SSA) records.  The Veteran also provided testimony before a DRO in November 2011.  

As will be explained below, the Veteran has not provided new and material evidence sufficient to reopen his previously denied claims for service connection. Thus, no examination or nexus opinions are required as to this claim. 38 C.F.R. § 3.159(c)(4)(iii).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim on appeal are thus ready to be considered on the merits.

II.  Analysis

The RO denied service connection for status post hemorrhoidecomt in a January 2006 rating decision.  At that time, the evidence of record consisted of the Veteran's service treatment records, the VA outpatient treatment records dated from 2003 to 2005, and various written statements from the Veteran.

The RO denied the claim, noted that there was no evidence of a current disorder that was caused or worsened as a result of service.  In so finding, the RO noted that service treatment records were negative for any evidence of treatment related to hemorrhoids or a hemorrhoidectomy, and post service records did not suggest that his hemorrhoids were cuased or worsened as a result of service.  

The Veteran was notified of the February 2009 rating decision and of his appellate rights in a February 2006 letter. The Veteran did not appeal the decision or submit additional pertinent evidence within one year of the decision.  That decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied claim of service connection in August 2009.  In order to reopen a claim which has been denied by a final decision, there must be new and material evidence. 38 U.S.C.A. § 5108.

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The added evidence includes VA treatment records, private treatment records, SSA records, the Veteran's November 2011 DRO hearing testimony, and various written statements from the Veteran.

VA treatment records reflect that several hemorrhoids were seen on colonoscopy in March 2009, and that the Veteran subsequently underwent hemorrhoidectomy in August 2009.  A post operative report noted that large hemorrhoids present at time of surgery, and the decision was made to take out one cluster and follow up in approximately 6 months to remove more.  A September 2010 entry notes a history of hemorrhoids in 1990.

Also of record is a 1994 VA clinical history report in which the Veteran reported that he underwent hemorrhoidecomty in 1971.









ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


